DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-12 and 22-23) in the reply filed on 2/10/2022 is acknowledged.  The traversal is on the ground(s) that the increased search would not be a burden on the examiner.  This is not found persuasive because Applicant fails to argue the Examiners reasoning of a search burden.  Applicant states “the Office action fails to explain reasons why there would allegedly be a serious burden on the Examiner if the restriction is not required”.  The Examiner respectfully disagrees.  Page 3, second paragraph of the Office Action clearly states “The tool storage assembly with a multi tool and the head tube with a tool storage assembly would require different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).”
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 12/23/2019 is being considered.
	The number in the IDS is to a patent unrelated to the instant invention.  Based on the drawings and the number, the Examiner believes Applicant meant US 10197049.  The IDS has been edited to correct this error.  If this is the correct number, Applicant should change the specification correctly.
Claim Interpretation
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “each of which is movable between a respective inactive position, of minimum encumbrance”.  Encumbrance has the definition of “a burden or impediment”.  It is unclear what is meant by minimum encumbrance.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpretted as “each of which is movable between a respective inactive position
Claim 11 recites the limitation “the axis of cylindrical symmetry of said container”.  This phrase lacks antecedent basis and the Examiner is unsure if the Applicant is trying to claim that the container needs to be cylindrical.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “in such a way that [[the]] an axis of said first screw pin is perpendicular to [[the]] an axis of 
Claims 4 and 12 are rejected due to dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 9, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Staples (US2017/0292507).
Regarding claim 1, (Original) Staples discloses a tool storage assembly, comprising a container (Item 320) assembly, and at least a multi-tool assembly (Item 330), removably connected to said container assembly (Paragraph [0064]), wherein said container assembly and said multi-tool assembly comprise respective sliding connection portions that engage each other (received at end 315)
Regarding claim 9, (Original) Staples discloses the tool storage assembly according to claim 1, wherein said container assembly includes a container (Item 320), which is cylindrical shaped or substantially cylindrical shaped, and a lid (Item 312), associated with said container, wherein said lid includes a flange (Item 312b).  
Regarding claim 22 (Original) Staples discloses a multi-tool assembly, including a substantially cylindrical-shaped body (Item 350 and 310), a chainbreaker (Item 340) and a CO2 inflator (not shown; Paragraph [0065]), wherein said chainbreaker includes a first threaded seat (Item 346), made in said body (passes through Item 356 and is within said body), and a first screw pin (Item 360), which is engaged in said first threaded seat, and wherein said CO2 inflator includes a second threaded seat (Item 315 or 319), made in said body, and a second screw pin (Paragraph [0065] threaded neck of gas cartridge), which is engaged in said second threaded seat.  
Regarding claim 23 (Original) Staples discloses the multi-tool assembly, according to claim 22, including a spoke wrench slots, of various standard sizes, made in said body (Items 341, 342 and 343 is on the sides of Item 340 and located inside the cylindrical body).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Staples (US2017/0292507) in view of Cornell (US2017/0166346).
Regarding claim 2, (Original) Staples discloses the tool storage assembly according to claim 1, wherein said container assembly and said multi-tool assembly are removably connected to each other so to be mutually aligned along an axis (best shown in Figures 6-9).
Staples fails to explicitly disclose wherein said sliding connection portions are configured in such a way to engage/disengage each other, in a sliding manner, along directions perpendicular to said axis.  
Cornell teaches two containers being stored while on a bicycle wherein said sliding connection portions are configured in such a way to engage/disengage each other, in a sliding manner, along directions perpendicular to said axis (Items 73 and 71 are a dovetail-shaped connection that slide perpendicular to the main cylindrical axis). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simple substitute the connect between the container and the multi tool assembly of Staples with the tongue and groove connection type as taught by Cornell.  Such a substitution would allow for one to easily remove the container from the multi tool assembly without having to deal with threads.  Both threads and dovetail connections are known connection types.  A dovetail-shaped connection is preventing rotation and axial movement (Cornell Paragraph [0051]), which would be beneficial when trying to keep two objects together when trying to store them within a confined space with little radial room as originally discussed by Staples.  
Regarding claim 3, (Original) Staples in view of Cornell disclose the tool storage assembly according to claim 2, wherein said multi-tool assembly includes a first multi-tool assembly including a plurality of tool bits, each of which is movable between a respective inactive position, and a respective operative position, in which each tool bit can be used, according to its specific function (Paragraph [0070] discusses the multiple tools in Item 330).  
Regarding claim 5, (Original) Staples in view of Cornell disclose the tool storage assembly according to claim 2, wherein said multi-tool assembly includes a second multi-tool assembly, including a chainbreaker (Staples Item 340), and/or a CO2 inflator (Paragraph [0065]), and/or a spoke wrench (Items 341, 342 or 343).  
Regarding claim 6, (Original) Staples in view of Cornell disclose the tool storage assembly according to claim 5, wherein said second multi-tool assembly includes a substantially cylindrical-shaped body (Staples Items 310 and 350), and wherein said chainbreaker includes a first threaded seat (Item 346), made in said body, and a first screw pin (Item 360), which is engaged in said first threaded seat (Item 356 is in the substantially cylindrical body, for engaging Item 360 and holding Item 340 in place).  
Regarding claim 7, (Original) Staples in view of Cornell disclose the tool storage assembly according to claim 5, wherein said CO2 inflator includes a second threaded seat (Item 319), made in said body, and a second screw pin which is engaged in said second threaded seat (Paragraph [0065] threaded neck of the canister).  
Please note the substitution of the outer threads (Item 315 of Staples) for the tongue and groove of Cornell would be sized to be on the exterior of threads 319 so as to not inhibit operation of the tool.
Regarding claim 8, (Original) Staples in view of Cornell disclose the tool storage assembly according to claim 5, wherein said spoke wrench includes spoke wrench slots, of various standard sizes, made in said body (Items 341, 342 and 343 is on the sides of Item 340 and located inside the cylindrical body).  
Regarding claim 10, (Original) Staples discloses the tool storage assembly according to claim 1.  Staples fails to explicitly disclose wherein said sliding connection portions of said multi-tool assembly and of said container assembly is dovetail-shaped.  
Cornell teaches two containers being stored while on a bicycle wherein sliding connection portions of said multi-tool assembly and of said container assembly is dovetail-shaped (Items 73 and 71 are a dovetail-shaped connection that slide perpendicular to the main cylindrical axis). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simple substitute the connect between the container and the multi tool assembly of Staples with the tongue and groove connection type as taught by Cornell.  Such a substitution would allow for one to easily remove the container from the multi tool assembly without having to deal with threads.  Both threads and dovetail connections are known connection types.  A dovetail-shaped connection is preventing rotation and axial movement (Cornell Paragraph [0051]), which would be beneficial when trying to keep two objects together when trying to store them within a confined space with little radial room as originally discussed by Staples.  
Regarding claim 11, (Original) Staples in view of Cornell disclose the tool storage assembly according to claim 10, wherein said multi- tool assembly includes a second multi-tool assembly including a chainbreaker (Item 340) including a first screw pin (Item 360), and wherein said container includes a side connection area for said second multi-tool assembly (Paragraph [0067] end 352 defines a flange 352a that may be snap-fit inside a ridge 312a defined by end 312 ), which allows said second multi-tool assembly to be connected to said container in such a way that an axis of said first screw pin is perpendicular to an axis of said container, so that said container can be used as a handle for operating said chainbreaker (Item 360 connects Item 350 to 340).  
Regarding claim 12, (Original) Staples in view of Cornell disclose the tool storage assembly according to claim 11, wherein said side connection area includes hook-shaped .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Staples (US2017/0292507) in view of Cornell (US2017/0166346) further in view of Wang (US20120255273)
Regarding claim 4, (Original) Staples in view of Cornell disclose the tool storage assembly according to claim 3, wherein said first multi-tool assembly includes a first frame bar and a second frame bar (Items 332 and 334), reciprocally connected by a plurality of axles (333a and 339a) and wherein a number of tool bits is pivoted around each of said axles, wherein each of said tool bits include a pivot portion, inserted along one of said threaded axles, and an operative portion, wherein said operative portion includes a screwdriver, or an Allen wrench (Paragraph [0070]).  
 Staples fails to explicitly disclose a first frame bar and a second frame bar reciprocally connected by a plurality of threaded axles and respective screws.
Wang teaches a multitool connected by a plurality of threaded axles and respective screws (Items 24 and 25).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the axels holding the multitool together for the threaded axels as taught by Wang.  Using the known threaded fasteners to hold the multitool together would lead one of ordinary skill in the art to easily disassemble the tool for cleaning.  Since bike components and chains are known to get dirty and greasy.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723